

SECURED PROMISSORY NOTE


US$200,000.00
August 1, 2011

 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, and Innovative Logistics Techniques, Inc., a Virginia corporation
(“Innolog”), with principal executive offices are located at 4000 Legato Road,
Suite 830, Fairfax, Virginia 22033, telephone number is (703) 766-1412, fax
number is (703) 766-1425 and five additional offices located in Washington D.C.,
Tennessee and Florida (together, the “Maker”), promises to pay to YG Funding,
LLC (the “Payee”), at such place as the Payee may later designate in writing, in
lawful money of the United States, the principal sum of two hundred thousand
United States dollars ($200,000.00) (the “Principal Amount” as further defined
herein) in accordance with this secured promissory note (the “Note”) under the
terms set forth herein. This Note replaces and supersedes any and all other
loans, notes or other obligations of or made by the Maker or any of its
affiliates to the Payee.
 
 
1.
Principal Amount:

 
The Principal Amount is one hundred thousand dollars ($200,000) ((“Principal
Amount”).
 
2.    Maturity Date/Pre-payment:
 
The maturity date (“Maturity Date”) is the earlier of (i) forty-five (45) days
from the receipt of the loan hereunder (approximately, September 14, 2011) and
(ii) two (2) business days after receipt of the proceeds of the account
receivable that is part of the Collateral (as defined herein).  The Maker shall
(a) have the right to prepay at any time and from time to time, in advance of
the respective Maturity Date, without premium or penalty (but the entire Fee
shall be due and payable), all or part of the then outstanding Principal Amount
and other amounts due and owing and (b) shall immediately upon receipt of the
proceeds of the account receivable that is pledged as Collateral use such
proceeds to pay the amounts due hereunder.  Each payment shall be applied first
to the principal balance due.  The Maturity Date may be extended with the
approval of all parties.
 
 
3.
Rate of Interest/Fee:

 
Maker shall pay to Payee a flat fee (“Fee”) of ten percent (10%) of the
Principal Amount, due and payable on the Maturity Date, which Fee shall be
deemed earned at the time of the initial funding of the loan.
 
 
4.
Additional Compensation:

 
Maker shall issue to Payee or Payee’s designee a number of Warrants, equal to a
ratio of 1:2 of the Principal Amount warrants convertible into common stock of
Maker at an exercise price of $0.075 for five years from the date hereof (i.e.,
100,000 warrants for a loan of $200,000).
 
In addition, Maker shall pay to Payee a reimbursement amount of one thousand
dollars ($1,000) in connection with document preparation and other transaction
costs associated with entering into this Loan.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
5.
Late Fee/ Automatic Extension:

 
If the Loan is not paid on or before the Maturity Date, a late fee (“Late Fee”)
of ten percent (10%) of the amount outstanding hereunder shall be due and owing,
in which case, Maker shall have an additional ten (10) business days in which to
pay the total amount owed (Principal Amount, Fee, Late Fee and any collection
costs).  If the Note and all amounts, fees and costs due hereunder are not paid
within such additional 10 business day period, an additional ten percent (10%)
on the total amount due and owing shall become due and payable whether or not
Payee shall have commenced any enforcement action, including, without
limitation, the filing of the Confession of Judgment.  Thereafter, in addition
to the Default Interest, additional late fees shall accrue at the rate of ten
percent (10%) of the amount then outstanding every 30 calendar days.
 
 
6.
Security Interest

 
Maker shall grant to Payee a security interest in specific accounts receivable
of Maker or Innolog as listed on Attachment A hereto and the proceeds therefrom
(the “Collateral” as further descried herein).  Such accounts receivable may be
from the US Army, the US Navy or such other entity or entities from time to
time.  At the time of issuing such security interest, Maker shall provide Payee
with the respective contract numbers for the respective receivables.  As
specific billings are done with respect the contract, the specific respective
billing receivables number(s) will be provided to Payee and such specific
receivables shall constitute the Collateral.  Maker shall execute and promptly
deliver such documents and instruments as Payee may request from time to time to
secure, evidence and perfect Payee's security interest in the Collateral.
 
8.  Events of Default
 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due and payable hereunder and such default shall continue for a period of
five (5) business days; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
(c)           If Maker directly or indirectly encumbers, hypothecates or
otherwise impairs the Collateral or the Collateral is directly or indirectly
impaired or compromised in any way.
 
9.  Remedies
 
(a)           Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
reasonable attorney’s fees.
 
(c)           Upon an event of default, in addition to any Late Fees, all
amounts outstanding shall bear interest at the default interest rate of twenty
eight percent 28% per annum until paid in full.
 
10.  Miscellaneous
 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Maker’s prior written consent.
 
(c)           Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.
 
CONFESSION OF JUDGMENT


In the event Innolog Holdings Corporation or Innovative Logistics Techniques,
Inc. (together “Debtor”) default(s) hereunder, Debtor authorizes any attorney
admitted to practice before any court of record in the United States to appear
on Debtor’s behalf in any court having jurisdiction in one or more proceedings,
or before any clerk or other court official, and to CONFESS  JUDGMENT AGAINST
DEBTOR, WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR  PRIOR HEARING, in your favor
for the unpaid balance due under this Agreement, including interest and all fees
specified herein, court costs, expenses and reasonable attorney’s fees of up to
20 percent of the total amount then due under this Agreement, less credit for
payments made.  Debtor waives the benefit of every law, ordinance, or rule of
court that gives Debtor any right or privilege of exemption, summons and other
process, that lawfully may be waived; all heirs and rights of appeal, homestead
rights, stay of execution or stay of supplementary proceedings, or other relief
from the enforcement or immediate enforcement of a judgment or related
proceedings on a judgment.  The authority and power to appear for and enter
judgment against Debtor will not be exhausted by one or more exercises, or by
any imperfect exercise, and will not be extinguished by any judgment entered;
such authority and power may be exercised one or more times, from time to time,
in the same or different jurisdictions, as often as you deem necessary or
advisable.
 
 
- 3 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Maker has caused this Secured Promissory Note to be executed
as of the day and year first above written by its duly authorized an empowered
officer or representative.


Innolog Holdings
Corporation                                                                                                                                


By:
   
William P. Danielczyk, Chairman
Or Richard Stewart, Senior Vice President



Innovative Logistics, Techniques,
Inc.                                                                                                                                          


By:
   
William P. Danielczyk, Executive Chairman
Or Richard Stewart, President

 
 
- 4 -

--------------------------------------------------------------------------------

 